NUMBER
13-10-00632-CR
 
                                 COURT
OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG

____________________________________________________________
 
JERMAINE D. MIDDLETON,                                                        Appellant,
 
                                                             v.
 
THE STATE OF TEXAS,                                                                 Appellee.
____________________________________________________________
 
                           On
appeal from the 329th District Court 
of Wharton County, Texas.
____________________________________________________________
 
                           MEMORANDUM OPINION
 
                      Before
Justices Garza, Benavides, and Vela
Memorandum Opinion Per Curiam
 
Appellant, Jermaine
D. Middleton, attempted to perfect an appeal from a conviction for possession
of a firearm by a felon.  We dismiss the appeal for want of jurisdiction.




Sentence in
this matter was imposed on September 30, 2010.  No motion for new trial was
filed.  Notice of appeal was filed on November 15, 2010.  On November 18, 2010,
the Clerk of this Court notified appellant that it appeared that the appeal was
not timely perfected.  Appellant was advised that the appeal would be dismissed
if the defect was not corrected within ten days from the date of receipt of the
Court=s directive.  On December 2, 2010, the Court
received a motion for leave to file notice of appeal.
Texas Rule
of Appellate Procedure 26.2 provides that an appeal is perfected when notice of
appeal is filed within thirty days after the day sentence is imposed or
suspended in open court unless a motion for new trial is timely filed.  Tex. R. App. P. 26.2(a)(1).  The
time within which to file the notice may be enlarged if, within fifteen days
after the deadline for filing the notice, the party files the notice of appeal
and a motion complying with Rule 10.5(b) of the Texas Rules of Appellate
Procedure.  See id. 26.3.  Although the notice of appeal herein was
filed within the fifteen day time period, no such motion for extension of time
was filed within the fifteen day time period.  See id.  
This
Court's appellate jurisdiction in a criminal case is invoked by a timely filed
notice of appeal.  Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App.
1996).  AWhen a notice of appeal is filed within the fifteen‑day
period but no timely motion for extension of time is filed, the appellate court
lacks jurisdiction.@  Olivo, 918 S.W.2d at 522.   Absent a timely
filed notice of appeal, a court of appeals does not obtain jurisdiction to
address the merits of the appeal in a criminal case and can take no action
other than to dismiss the appeal for want of jurisdiction.  Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998).  Accordingly, appellant’s
motion for leave to file notice of appeal is DENIED.  




Appellant
may be entitled to an out‑of‑time appeal by filing a post‑conviction
writ of habeas corpus returnable to the Texas Court of Criminal Appeals;
however, the availability of that remedy is beyond the jurisdiction of this
Court.  See Tex. Code Crim. Proc.
Ann. art. 11.07, ' 3(a) (Vernon 2005); see also Ex parte Garcia,
988 S.W.2d 240 (Tex. Crim. App. 1999).  
The appeal
is DISMISSED FOR WANT OF JURISDICTION. 
 
                                                                                    PER
CURIAM
 
Do not publish.  
Tex. R. App. P. 47.2(b).
 
Delivered and filed the 
13th day of January, 2011.